DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 36, 42, 49, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al., (US9937252), Grgacic et al. (Methods 2006, vol 40, pages 60-65, Kalnin et al. (USPGPub 20110091501), and Smith et al. (US 8153760).
	For claims 3 and 36, McLean et al. teach that SUMO fusion protein system can be used (including the VP0 polyprotein) to express HRV capsid proteins including VP1, VP2, VP3, and VP4 (Figure 29 and examples). McLean et al. also teach a sequence that is identical to SEQ ID# 16, VP2, McLean et al. SEQ ID# 4. 
In claims 4 and 5, it would be obvious at the effective time of filing to use one clone of HRV to make constructs and McLean et al. teach that the serotype can come from two serotypes (column 14 and claims 6 and 7).
McLean et al. does not teach VLPs.
Grgacic et al. teach that VPLs have been made, that they induce a useful immune response and they can be modified to express chimeric proteins (abstract). 
McLean et al. and Grgacic et al. do not teach additional modifications to the VP2.
Kalnin et al. teach that useful modifications can be made in the VP2 at the NLM-II immunodominant epitope including insertions and deletions and mentions specific residues 158, 159, 161, and 162 (paragraphs 47 and 48).
McLean et al., Grgacic et al., and Kalnin et al. do not teach a vp4 with SEQ ID# 11.
Smith et al. teach a vp4 that comprises the same sequence as SEQ # 11 that being SEQ ID# 3 (see comparison sheet).
One of ordinary skill in the art would have been able to choose art known vp4 to use in the VLPs and thus motivated to as it is an exchange of a functionally related protein.  One of ordinary skill in the art would have had the expectation of success both are drawn to rhinovirus vp4 sequences. One of ordinary skill in the art would have known that part of the vp4 is exposed (Smith et al. col 19 lines 45-50) and that it is a good immunogen because it is conserved (Smith et al. col 21 lines 30-38).
For claims 42 and 49, one of ordinary skill in the art would have had the expectation of success knowing that McLean et al., Kalnin et al., and Smith et al. all teach that rhinovirus is immunogenic and can be formulated as as an immunogenic composition and administered to produce an immune response. 
For claims 54 and 56, one of ordinary skill in the art would have had the expectation of success knowing that McLean et al. use the SUMO fusion method (col 32 Fig 29, and Ex 2) and the expression and isolation of expressed proteins is well known.  
While Kalnin et al. is silent on the attenuation, the mutations are in the same locations and expected to have the same property. 
One of ordinary skill in the art at the effective time of filing would have been motivated to induce an immune response against HRV infection and would have known that there are many serotypes of the virus and been motivated to include different serotypes in the VLPs.
One of ordinary skill in the art at the effective date of filing would have been motivated to modify the VP2 for at least the reason in Kalnin et al. to include heterologous antigens in the VP2 and have an expectation of success knowing that the VP2 has been modified in the past.
Thus, it would have been prima facie obvious at the effective time of filing to make HRV VPLs of Grgacic et al. using the sequences of McLean et al. and modify the VP2 as taught by Kalnin et al. with the expectation of success knowing that Grgacic et al. has made and used HRV VLPS and McLean et al. and Smith et al. teach useful HRV sequences.
Applicant argues that claim 3 has been amended to recite SEQ ID#s 11-13 and that the references alone or in combination do not teach or make obvious the new limitation. 
Applicants arguments have been fully considered and not found persuasive.
The rejection has been amended to reflect the new limitation 
The claims as amended are contained in the prior art and obvious to one of ordinary skill in the art at the effective time of filing as set out in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/Primary Examiner, Art Unit 1648